  Case: 1:14-cv-02028 Document #: 336 Filed: 10/23/18 Page 1 of 1 PageID #:10726



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

RACHEL JOHNSON, on behalf of        )
herself and all others similarly situated,
                                    )
                                    )     Case No. 14-cv-2028
            Plaintiff,              )
                                    )
      v.                            )
                                    )
YAHOO! INC.,                        )
                                    )
            Defendant.              )
______________________________________________________________________________

                                      NOTICE OF MOTION

TO:    ECF Service List

       PLEASE TAKE NOTICE that on November 6, 2018, at 9.45 am., we shall appear before
the Honorable Judge Manish Shah United States District Court, Courtroom 1919, 219 South
Dearborn Street, Chicago, Illinois, and then and there present the attached MOTION TO
APPROVE NOTICE OF DECERTIFICATION, a copy of which was filed today with the
ECF system for the Northern District of Illinois.

                                                  Respectfully submitted,
                                                  s/ Timothy J. Sostrin
Keith J. Keogh
Michael Hilicki
Timothy Sostrin
KEOGH LAW, LTD.
55 W. Monroe St., Suite 3390
Chicago, Il. 60603
312.726.1092/312.726.1093 (fax)
TSostrin@keoghlaw.com


                               CERTIFICATE OF SERVICE

        I hereby certify that on October 23, 2018, I electronically filed the foregoing notice and
served the Notice and Motion to all parties of record through the Court’s CM/ECF System.

                                                  s/ Timothy J. Sostrin
